DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure
statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For example, art cited in citation list, in specification, as Patent Literature 1: JP 2016-35614 A should be listed on the IDS.
Minor informality in which - Reference 4 should say 2014-063291 for the Foreign Document Number. Make appropriate correction. 

Drawings
The drawings are objected to because Figure 14 has 14/19 while every other figure is
out of /29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 

Specification
The abstract of the disclosure is objected to because of the content, language, and
responsibility is lacking, overall it is reciting a claim present.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Line 5 on para
[0021], capitalize first letter as such, “Digital Living Network Alliance” and Line 6 on para [0021], “Control” and line 13 on para [0022], “Head-Mounted Display” and Lines 9-10 on para [0026] capitalize, “Global Positioning System” and “Global Navigation Satellite System”. Lines 7-8 and 10-11 on paragraph 0144 should be capitalized, “Local Area Networks”, “Wide Area Networks”, and “Internet Protocol-Virtual Private Network”. Line 6 on paragraph 0183, capitalize, “Long-Term Evolution”.
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using
the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a determination unit” (Fig. 26, [0150-0153]
“an output control unit” (Fig. 25, [0147])
“an output unit” (Fig. 25, [0071] [loudspeaker, headphones, earphones, etc.]
“a storage unit” (Fig. 25, [0158])
“a transmission control unit” (Fig. 26, [0156])
“a communication unit” (Fig. 25, [0157])
“a user state estimation unit” (Fig. 26, [0153])
“a sensor unit” (Fig 25, [0036] [a camera and a microphone, other sensors etc.]
As recited in claims 1-18, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18, and 20 recite various units interpreted under 112(f) as noted above. The elements claimed are detailed in figures 25 and 26, and include reference numerals “702 determination unit (Fig. 26, [0150-0153]”, “106 output control unit (Fig. 25, [0147])”, “124 output unit(Fig. 25, [0071] [loudspeaker, headphones, earphones, etc.]”, “126 storage unit (Fig. 25, [0158])”, “108 transmission control unit (Fig. 26, [0156])”, “120 communication unit (Fig. 25, [0157])”, “704 user state estimation unit (Fig. 26, [0153])”, “122 sensor unit (Fig 25, [0036] [a camera and a microphone, other sensors etc.]”.

The remaining elements: “702 determination unit (Fig. 26, [0150-0153]”, “106 output control unit (Fig. 25, [0147])”, “126 storage unit (Fig. 25, [0158])”, “108 transmission control unit (Fig. 26, [0156])”, “120 communication unit (Fig. 25, [0157])”, “704 user state estimation unit (Fig. 26, [0153])” are not disclosed as being directed to any particular structure, and instead are disclosed as programs, “The CPU 150 functions as an arithmetic processing unit and as a control apparatus and controls overall operations in the terminal 10 according to various programs. Furthermore, the CPU 150 implements the functions of the control unit 100 in the terminal 10. Note that the CPU 150 is configured from a processor such as a microprocessor. [0176]   The ROM 152 stores programs used by the CPU 150, control data such as arithmetic parameters, and the like. [0177]   The RAM 154 temporarily stores the programs executed by the CPU 150 and data in use, and the like, for example [para 0175-0176].
The specification fails to adequately disclose an algorithm for performing the claimed specific computer function for these units. The specification also fails to detail any other structure to perform the claimed functions of these units. As such, these claimed units are indefinite under 35 U.S.C 112(b) due to the specifications failure to adequately disclose the algorithm or structural details.
Claims 1-18, and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a program “software” per se. 
Claim 20 explicitly recites “A program for causing a computer to function as…”
Thus, software is claimed expressed as a set of instructions as in paragraph [0188] in the specification with further details on that a storage medium whereon the computer program is recorded may also be provided. However, does not specify the storage to be a computer-readable medium that is non-transitory. Therefore, the claim as product does not have a physical or tangible form when claimed as a product without any structural recitations thus not directed to any of the statutory categories. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under 
either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Newendorp (WO 2016/144982 A1) hereinafter New.
Regarding claim 1, New teaches, An information processing apparatus, comprising (Lines 1-8 on para [0206], Wearable device processes information by sampling audio to determine whether the audio input includes a trigger for a service and also transmits instruction data to compatible electronic devices.):
a determination unit that determines, on the basis of a predetermined reference (Lines 1-10 on para [0210], Virtual assistant i.e. digital assistant client module automatically determines which device should respond based on one or more conditions e.g. distance), one or more second sensing results (Lines 1-12 on para [0210] indicates that multiple devices 
and an output control unit that controls an output of information on the basis of the one or more second sensing results (Lines 3-12 on para [0210], Based on the results from the condition the output information is outputted conditions i.e. as mentioned on para [0210] multiple devices automatically determine which device should make a response i.e. information outputted based on the predetermined reference; therefore, control the output of the information on the basis of the user state estimated using one or more second sensing results; Structure provided with the Digital Assistant Client Module 231 where it’s a module executed by processor 220 and instructions set forth by memory 202 as described above).

claim 2, New teaches the information processing apparatus of claim 1 (see claim 1 above), in addition New discloses: 
wherein the output control unit controls the output of the information on the basis of the user state estimated using the one or more second sensing results (Lines 1-10 on para [0210], Virtual assistant i.e. digital assistant client module automatically determines which device should respond based on one or more conditions i.e. as mentioned on para [0210] multiple devices automatically determine which device should make a response i.e. output information based on the predetermined reference; therefore, control the output of the information on the basis of the user state estimated using one or more second sensing results, where the state of the user may be relative to a distance between the user and a device as an example; additionally, the device utilizes various components to gather additional information about the environment and user as to determine how to prepare and deliver outputs to the user shown in lines 1-9 on para [0080]).

Regarding claim 19, New teaches, An information processing method, comprising (Lines 1-4 on para [0211], Method 900 for controlling the triggering of multiple virtual assistant sessions across multiple electronic devices performed in many devices of embodiments showed previously):
and controlling, by a processor, an output of information on the basis of the one or more second sensing results (Lines 1-10 on para [0210], Virtual assistant i.e. digital assistant client module, in which structures as the memory 202 can be used to store instructions and CPU e.g. processor 220 to run or execute various software programs and/or sets of instructions 
Claim 19 is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds as claim 1. 

Regarding claim 20, New teaches, A program for causing a computer to function as (Lines 1-10 on para [0048], Non-transitory computer-readable storage medium of memory 202 can be used to store instructions for use by or in connections with an instruction execution system such as a computer-based system):
Claim 20 is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over New in view of
Koishida et al. (US 2018/0233142 A1) hereinafter Koishida.
Regarding claim 3, New teaches the information processing apparatus of claim 2 (see claim 2 above), in addition New discloses:
wherein the one or more second sensing results include sensing results for each of a plurality of sensing types, and wherein, for each of the plurality of sensing types (The inputs allowed by the device, specifically the digital assistant client module can include a microphone, accelerometers, optical sensors as well as voice, text, touch, and gestural inputs; therefore, process 900 is not limited to only microphone input and changes with a predetermined condition as in contrast between using an accelerometer in para [0215] versus a microphone in para [0218] as an example). However, is silent towards, the determination unit determines the one or more second sensing results by selecting, on the basis of the predetermined reference, the sensing results that correspond to the sensing type, respectively, from among the plurality of first sensing results.


Modifying New to use the techniques disclosed by Koishida discloses:
wherein the one or more second sensing results include sensing results for each of a plurality of sensing types, and wherein, for each of the plurality of sensing types, the determination unit determines the one or more second sensing results by selecting, on the basis of the predetermined reference, the sensing results that correspond to the sensing type, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koishida to the information processing apparatus of New as the devices from New describe multifunction electronic devices such as laptop, tablet computers, desktop computer, game console, phones, etc. as described in Lines 1-10 on para [0037] where the intelligent assistant computer by Koishida is in all-in-one computing device i.e. multifunction electronic device. Including Koishida’s features would have improved New by providing a reference in which such data comparison and usage would likely be more accurate (Lines 7-10 on para [0049]); therefore, enables natural user interface experiences with computing system via natural interactions as recognized by Koishida in lines 1-6 on para [0002].

Regarding claim 4, New in view of Koishida teaches the information processing apparatus of claim 3 (see claim 3 above), in addition New discloses: 
wherein the predetermined reference e includes at least one of a distance between each of the plurality of devices and the user, performance information of each of the plurality of devices, and a user evaluation grade associated with each of the plurality of devices (Lines 1-12 on para [0210], One or more conditions may be on distance, e.g. closest to the user, usage 
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space). Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a Kalman filter and there are weights indicating higher precision, more processing power or otherwise greater capabilities i.e. performance information may be set for the devices and/or reliability of the device through precision and the manufacturing components used within the device as compared between the professional-grade video camera vs. the webcam (Lines 1-10 on para [0049]). 
Modifying New to use the techniques disclosed by Koishida discloses: 
wherein the predetermined reference includes at least one of a distance between each of the plurality of devices and the user, performance information of each of the plurality of devices, a manufacturing-source reliability level of each of the pluralitySP369890W000 Docket No. ( PNYZ-19116-PCT)68of devices, and a user evaluation grade associated with each of the plurality of devices (e.g. New’s information processing apparatus wherein the predetermined reference includes distance and user evaluation grade, now also including performance and reliability as taught by Koishida).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koishida to the information processing apparatus of New as the devices from New describe multifunction electronic devices such as 

Regarding claim 5, New in view of Koishida teaches the information processing apparatus of claim 4 (see claim 4 above), in addition, New discloses: 
wherein, for each of the plurality of sensing types, the determination unit selects, from among the plurality of first sensing results, the sensing results that correspond to the sensing type of the device located closer to the user, respectively, among the plurality of devices (Lines 1-9 on para [0210], virtual assistant automatically chooses devices located closest to the user, sensors are available to the devices as to contextual environment and input information from user as in device 200 shown in lines 1-6 on para [0081]; therefore, the sensors available to the device selected according to a certain condition).

Regarding claim 6, New in view of Koishida teaches the information processing apparatus of claim 5 (see claim 5 above), in addition, New discloses:
wherein, for each of the plurality of sensing types, the determination unit selects, from among the plurality of first sensing results, the sensing results that correspond to the sensing 

Regarding claim 7, New in view of Koishida teaches the information processing apparatus of claim 5 (see claim 5 above); however, while New teaches the distance predetermined reference it fails to teach a predetermined reference of manufacturing-source reliability and the determination unit selecting a device having a superior manufacturing-source reliability, among a plurality of devices.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space). Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a Kalman filter and there are weights indicating higher precision, more processing power or otherwise greater capabilities i.e. reliability of the device through precision and the manufacturing components used within the device as compared between the professional-grade video camera vs. the webcam (Lines 1-10 on para [0049]). Lines 1-5 on para [0059], Entity tracker 100 includes a Kalman filter, entity tracker 100 may be embodied in software that is stored in memory and executed by one or more processors [0027], as to select different 
Modifying New to use the techniques disclosed by Koishida discloses: 
wherein, for each of the plurality of sensing types, the determination unit selects, from among the plurality of first sensing results, the sensing results that correspond to the sensing type of the device having a superior manufacturing- source reliability level, respectively, among the plurality of devices (e.g. New’s information processing apparatus using one or more conditions, now also including the condition of reliability and the entity tracker 100 of the intelligent assistant computer selecting sensing results of a device having superior reliability mathematically determined by the weights among a plurality of devices as taught by Koishida).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koishida to the information processing apparatus of New as the devices from New describe multifunction electronic devices such as laptop, tablet computers, desktop computer, game console, phones, etc. as described in Lines 1-10 on para [0037] where the intelligent assistant computer by Koishida is in all-in-one computing device i.e. multifunction electronic device. Including Koishida’s features would have 

Regarding claim 8, New in view of Koishida teaches the information processing apparatus of claim 5 (see claim 5 above), in addition, New discloses:
wherein, for each of the plurality of sensing types, the determination unit selects, from among the plurality of first sensing results, the sensing results that correspond to the sensing type of the device having a superior user evaluation grade stored in association with each of the plurality of devices (Lines 1-12 on para [0210], virtual assistant automatically chooses device to respond based on one or more conditions i.e. based on recency/frequency of use, this teaches in which it is the most recent and frequency as to provide a device more likeliness as to respond to such conditions; furthermore, claim is interpreted where the most frequent, sensor available to all devices 200, device fits with user evaluation as it is not the “user’s evaluation” as drafted but broadest reasonable interpretation covers where the evaluation may be either automatic and/or manual to a user interaction). 

Regarding claim 9, New in view of Koishida teaches the information processing apparatus of claim 4 (see claim 4 above); however, while New teaches the determination unit determines the one or more second sensing results by selecting the sensing results that correspond to the sensing type, respectively, from among the plurality of first sensing results, 
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space). Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a Kalman filter and there are weights indicating higher precision, more processing power or otherwise greater capabilities i.e. reliability of the device through precision and the manufacturing components used within the device as compared between the professional-grade video camera vs. the webcam (Lines 1-10 on para [0049]). Lines 1-5 on para [0059], Entity tracker 100 includes a Kalman filter determining the second sensing results by selecting different weights associated with different devices and their corresponding sensor types, where in regards to the weights, the status identifies as it is configures to interpret and evaluate sensor data from a plurality of sensors, ultimately selects the data from a sensor with a larger weight determined by the reliability i.e. manufacturing components present such as in the example of the professional-grade video camera vs. the webcam shown in lines 1-10 on para 0049; furthermore figure 4 is exemplary of actions taken by the entity tracker within the same device and entity tracker 100 of the intelligent assistant computer 20 in relation to paras [0050] and [0141].

wherein, for each of the plurality of sensing types, the determination unit wherein, for each of the plurality of sensing types, the determination unit determines the one or more second sensing results by selecting the sensing results that correspond to the sensing type, respectively, from among the plurality of first sensing results, on the basis of a distance between each of the plurality of devices and the user, performance information of each of the plurality of devices, a manufacturing-source reliability level of each of the plurality of devices, and a user evaluation grade associated with each of the plurality of devices. wherein, for each of the plurality of sensing types, the determination unit determines the one or more second sensing results by selecting the sensing results that correspond to the sensing type, respectively, from among the plurality of first sensing results, on the basis of a distance between each of the plurality of devices and the user, performance information of each of the plurality of devices, a manufacturing-source reliability level of each of the plurality of devices, and a user evaluation grade associated with each of the plurality of devices. (e.g. New’s information processing apparatus on the basis of a distance between each of the plurality of devices and the user, performance information of each of the plurality of devices, and a user evaluation grade associated with each of the plurality of devices as in claims, now also including the determination unit determining the one or more second sensing results by selecting the sensing results that correspond to the sensing type, respectively, from among the plurality of first sensing results, and condition of a manufacturing-source reliability level of each of the plurality of devices as taught by Koishida).


Regarding claim 10, New in view of Koishida teaches the information processing apparatus of claim 4 (see claim 4 above), in addition, New discloses:
wherein the plurality of sensing types include sensing of sound, and wherein the determination unit determines the one or more second sensing results by prioritizing selection, from among the plurality of first sensing results, of sensing results for which a user utterance sound is sensed as a direct sound over selection of sensing results for which the user utterance sound is sensed as an indirect sound (Lines 1-6 on para [0078], digital client module within device 200 contains a plurality of sensing types one being a microphone e.g. sensing of sound, where in lines 5-9 on para [0210] teaches that it determines devices to use based on distance where it may be near-field vs. far-field determination algorithms or speech volume 

Regarding claim 11, New in view of Koishida teaches the information processing apparatus of claim 4 (see claim 4 above), in addition, New discloses:
wherein the output control unit causes an output unit to output the information in an output form that corresponds to the user state estimated using the one or more second sensing results (Lines 1-9 on para [0080], where the CPU 220 and memory 202 execute various software corresponding to I/O subsystem 206 containing sensor/input controllers as shown in figure 2A and described in lines 1-4 on para [0049], and digital assistant can use contextualize information to determine how to prepare and deliver outputs to user e.g. audio circuitry 210 and speaker 211 as capable through the digital client module 229 of providing out in audio i.e. speech, visual, and/or tactile shown in lines  6-9 on para [0078]).

Regarding claim 12, New in view of Koishida teaches the information processing apparatus of claim 11 (see claim 11 above); however, while New teaches the outputting of information according to a user’s state, it is silent in how the information is outputted in such a form; therefore, fails to teach wherein the information is notification information for the user, and wherein the output control unit causes the output unit to output speech that corresponds to the notification information for the user in an output form that corresponds to the user state estimated using the one or more second sensing results.

Modifying New to use the techniques disclosed by Koishida discloses: 
wherein the information is notification information for the user, and wherein the output control unit causes the output unit to output speech that corresponds to the notification information for the user in an output form that corresponds to the user state estimated using the one or more second sensing results (e.g. New’s information processing apparatus outputting information in a form that corresponds to the user’s state in speech form, now also including wherein the information is notification information to the user corresponding to the user’s state estimated using the one or more second sensing results determined by entity tracker 100 as taught by Koishida).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koishida to the information processing apparatus of New as the devices from New describe multifunction electronic devices such as laptop, tablet computers, desktop computer, game console, phones, etc. as described in Lines 1-10 on para [0037] where the intelligent assistant computer by Koishida is in all-in-one 

Regarding claim 13, New in view of Koishida teaches the information processing apparatus of claim 12 (see claim 12 above); However, while New teaches the outputting of information in speech form based on the user’s state, it fails to teach wherein the output control unit determines notification timing for the notification information for the user on the basis of the user state estimated using the one or more second sensing results and causes the output unit to output speech that corresponds to the notification information for the user, with the determined notification timing.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space). Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where the contextual information using sensors as described in para [0043], in which the entity tracker 100 provides context information for a determination to be made on the contextually appropriate time (Lines 5-8 on para [0026]) and the commitment engine 60 may execute a commitment and provide output at the contextually appropriate time (Lines 5-8 on para [0026]). 
Modifying New to use the techniques disclosed by Koishida discloses: 
wherein the output control unit determines notification timing for the notification information for the user on the basis of the user state estimated using the one or more second sensing results and causes the output unit to output speech that corresponds to the notification 
The same obviousness rationale of claim 12 is applicable and used in the same grounds as in claim 13. 

Regarding claim 14, New in view of Koishida teaches the information processing apparatus of claim 11 (see claim 11 above); in addition New discloses: 
a storage unit that stores, in association with the device that has sensed each of the one or more second sensing results, information which indicates the evaluation grade obtained from the user with respect to an output of the information after the information has been output by the output unit (Lines 1-10 on para [0048] and figure 2A, Memory 202 can store digital assistant client module, software components, instructions etc. for performing process 900 where it must store information on frequency of use from the user as it is it outputted in order to have a condition based on frequency of use as in lines 1-5 on para [0210]).

Regarding claim 15, New in view of Koishida teaches the information processing apparatus of claim 11 (see claim 11 above); however, while New teaches the predetermined reference of user evaluation grade and storing information pertaining it, it fails to teach further comprising: a transmission control unit that causes a communication unit to transmit, to the device that has sensed each of the one or more second sensing results, information which 
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space). Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where entity tracker 100 may comprise a Kalman filter (Lines 1-5 on para [0059]) to transmit information on updated weights to the sensors in which the weights have been updated in an updated step based on an actual observed value or state (Lines 10-17 on para [0058]) e.g. after the output information has been outputted. 
Modifying New to use the techniques disclosed by Koishida discloses: 
Further comprising: a transmission control unit that causes a communication unit to transmit, to the device that has sensed each of the one or more second sensing results, information which indicates the evaluation grade obtained from the user with respect to an output of the information after the information has been output by the output unit (e.g. New’s information processing apparatus with a predetermined reference of user evaluation grade, now also including an entity tracker that gathers information on the various sensors and comprising a Kalman filter as to transmit information on the updated weights to the sensors in which  the weights have been updated in an updated step after the output information has been outputted as taught by Koishida). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koishida to the information processing apparatus of New as the devices from New describe multifunction electronic devices such as laptop, tablet computers, desktop computer, game console, phones, etc. as described in Lines 

Regarding claim 16, New in view of Koishida teaches the information processing apparatus of claim 15 (see claim 15 above); however, while New teaches that information processing apparatus outputs information corresponding to the user’s state, it fails to teach further comprising: the communication unit; and a user state estimation unit that estimates the user state by using the one or more second sensing results, wherein the communication unit receives the plurality of first sensing results from the plurality of devices.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space). Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where entity tracker 100 shares or exchanges information regarding contextualized information i.e. sensor data (Lines 7-11 on para [0054]); and entity tracker 100, embodied in software that is stored in memory and executed by one or more processors as mentioned previously [0027], may be configured to predict the current status of a given entity based on received sensor data e.g. mentioned prior to the conditions and selection of sensing results (Lines 7-23 on para [0041]); furthermore, entity tracker 100 receives sensor data which comes from multiple devices in a space (Lines 7-23 on para [0041] and figure 1 with two different devices), and status identifier 108 is configured to interpret and evaluate sensor 
Modifying New to use the techniques disclosed by Koishida discloses: 
Further comprising: the communication unit; and a user state estimation unit that estimates the user state by using the one or more second sensing results, wherein the communication unit receives the plurality of first sensing results from the plurality of devices (e.g. New’s information processing apparatus that uses a predetermined reference of user evaluation grade, now also including entity tracker 100 that uses and shares information; and between entity tracker 100 and status identifier 108 interpret data and output an entity status of an estimation of the user’s state by using the one or more second sensing results, where the entity tracker 100 receives a plurality of sensing results from the plurality of devices as taught by Koishida). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koishida to the information processing apparatus of New as the devices from New describe multifunction electronic devices such as laptop, tablet computers, desktop computer, game console, phones, etc. as described in Lines 1-10 on para [0037] where the intelligent assistant computer by Koishida is in all-in-one computing device i.e. multifunction electronic device. Including Koishida’s features would have improved New by enabling natural user interface experiences with computing system via natural interactions as recognized by Koishida in lines 1-6 on para [0002].

claim 17, New in view of Koishida teaches the information processing apparatus of claim 11 (see claim 11 above); in addition New discloses: 
further comprising: a sensor unit that performs sensing with respect to each of one or more of the plurality of sensing types (Lines 1-6 on para [0078], Digital client assistant module can be capable of accepting sensors tied within I/O subsystem 206 as seen on figure 2A with sensing for different types; furthermore, lines 5-9 on para [0210] teaches The condition of distance can be used with audio speech processing in which can be applied to audio input sampled at the devices e.g. use of microphones from user’s input specifically from the speech volume determination algorithms rather than other sensors with available data such as optical sensors indications sensing results relation to the user and corresponding to the sensing type from the plurality of results from the digital client module, where the processors 220 run or execute software programs and/or sets of instructions stored in memory 202 as stated in para [0049]). However is silent on, wherein, for each of the plurality of sensing types, the determination unit determines the one or more second sensing results by selecting, on the basis of the predetermined reference, the sensing results relating to the user and that correspond to the sensing type, respectively, from among the plurality of first sensing results and the sensing results from the sensor unit.
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space). Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where the predetermined reference is conducted using a Kalman filter and there are weights indicating higher precision, more processing power or otherwise greater capabilities i.e. reliability of the device through precision and the 
Modifying New to use the techniques disclosed by Koishida discloses:
further comprising: a sensor unit that performs sensing with respect to each of one or more of the plurality of sensing types, wherein, for each of the plurality of sensing types, the determination unit determines the one or more second sensing results by selecting, on the basis of the predetermined reference, the sensing results relating to the user and that correspond to the sensing type, respectively, from among the plurality of first sensing results and the sensing results from the sensor unit. (e.g. New’s information processing apparatus including a sensor unit for a plurality of sensor types, now also including the feature of the entity tracker 100 determines the one or more second sensing results by selecting, on the basis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koishida to the information processing apparatus of New as the devices from New describe multifunction electronic devices such as laptop, tablet computers, desktop computer, game console, phones, etc. as described in Lines 1-10 on para [0037] where the intelligent assistant computer by Koishida is in all-in-one computing device i.e. multifunction electronic device. Including Koishida’s features would have improved New by providing a reference in which such data comparison and usage would likely be more accurate (Lines 7-10 on para [0049]); therefore, enables natural user interface experiences with computing system via natural interactions as recognized by Koishida in lines 1-6 on para [0002].

Regarding claim 18, New in view of Koishida teaches the information processing apparatus of claim 17 (see claim 17 above); however, while New teaches about the usage condition for example it will use a device and its sensors if it’s on rather than a device that may be unavailable i.e. impossible (Lines 9-12 on para [0210]), it is silent on the accuracy portion; therefore, fails to specifically teach wherein, for each of the plurality of sensing types, if it is determined that the user-related sensing that corresponds to the sensing type by the sensor unit is impossible or if the accuracy of the user-related sensing results that correspond to the sensing type by the sensor unit is lower than a predetermined threshold value, the 
In a related field of endeavor (e.g. intelligent virtual assistants in a specified space). Koishida discloses systems, methods, and logical constructs for providing intelligent assistance to users (Lines 1-3 on para [0017]) where in lines 6-11 on para [0042] it indicates that Status identifier may use one or more cameras from the variety of sensors available, e.g. multiple different sensors for sensor types and in lines 1-12 on para 0059 where figure 4 shows an example of the intelligent assistant computer in action where confidence value of a certain sensor indicating accuracy may have a score below a predetermined threshold and other sensors of the same type may use within application of a Kalman filter to compensate for the low confidence score
Modifying New to use the techniques disclosed by Koishida discloses: 
wherein, for each of the plurality of sensing types, if it is determined that the user-related sensing that corresponds to the sensing type by the sensor unit is impossible or if the accuracy of the user-related sensing results that correspond to the sensing type by the sensor unit is lower than a predetermined threshold value, the determination unit selects, on the basis of the predetermined reference, sensing results that correspond toSP369890W000 Docket No. ( PNYZ-19116-PCT) 72 the sensing type, respectively, from among the plurality of first sensing results (e.g. New’s information processing apparatus determining second sensing results on the basis of the predetermined reference, sensing results relating to the user and that correspond to the sensing type, now also including the feature of selecting another sensing result in the same type for example if the initial sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Koishida to the information processing apparatus of New as the devices from New describe multifunction electronic devices such as laptop, tablet computers, desktop computer, game console, phones, etc. as described in Lines 1-10 on para [0037] where the intelligent assistant computer by Koishida is in all-in-one computing device i.e. multifunction electronic device. Including Koishida’s features would have improved New by enabling natural user interface experiences with computing system via natural interactions as recognized by Koishida in lines 1-6 on para [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure. 
Nell (U.S. Pub No. 2017/0357637 A1) discusses systems and process for operating an intelligent automated assistant where characteristics from devices are sorted to determine correspondence to a discourse input representing a user request. The specified device then performs an action corresponding to the user intent. These characteristics that may resolve the discourse are sensors that provide data corresponding to contextual information. Figures that best demonstrate the invention are figures 7B. and 8. 
Soma (US Pub No. 2018/0357473 with foreign application priority data) discusses a device and method capable of providing information according to a driving load. Based on 
Gukchan (EP 2824540 A1) discusses a mobile terminal and control method thereof including an external device as to determine physical condition of a user while specific information is being received, the physical condition information is analyzed to estimate an emotional state of the user and stores the information. Figures that best demonstrate the invention are figures 4 and 5. 
Kiyoshi (JP 2019036201 A) discusses an output control device, method, and program for estimating a user’s emotion in various situations and processing sensor data as to estimate the emotion of the user who has emitted the sound based on the sound information and the output control unit controls to output a notification with information to the user based on the estimated emotion of the user determined by the sensor data. Figures that best demonstrate the invention are figures 1 and 2.  

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.A. /Examiner, Art Unit 2655      

/JONATHAN C KIM/Primary Examiner, Art Unit 2655